Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 1 of 32   PageID #: 1388



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

 ADMOR HVAC PRODUCTS, INC.,    )            Civ. No. 19-00068 SOM-KJM
                               )
          Plaintiff,           )            ORDER (1) GRANTING IN PART
                               )            AND DENYING IN PART
           vs.
                               )            PLAINTIFF’S MOTION TO DISMISS
 ROBERT SONNY LESSARY and      )            COUNTERCLAIM AND (2) GRANTING
 HICOUSTIX LLC,                )
                                            IN PART AND DENYING IN PART
                               )
                               )            DEFENDANTS’ COUNTERMOTION TO
          Defendants.
 _____________________________ )            STRIKE


          ORDER (1) GRANTING IN PART AND DENYING IN PART
    PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIM AND (2) GRANTING
  IN PART AND DENYING IN PART DEFENDANTS’ COUNTERMOTION TO STRIKE

 I.         INTRODUCTION.

            Defendants Robert Sonny Lessary and Hicoustix LLC

 began competing for business with Plaintiff Admor HVAC Products,

 Inc., while Lessary was an Admor employee.         No longer employed

 by Admor, Lessary and his company, Hicoustix, remain in

 competition with Admor, which has sued them.         Defendants have

 counterclaimed.

            Before the court are Admor’s motion to dismiss the

 Counterclaim, and Defendants’ countermotion to strike certain

 matters raised in Admor’s motion to dismiss.         ECF Nos. 55, 67.

            Defendants’ Counterclaim asserts three claims against

 Admor: (1) unfair competition in violation of section 480-2 of

 Hawaii Revised Statutes, (2) failure to pay commissions/wages

 pursuant to chapter 388 of Hawaii Revised Statutes, and
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 2 of 32   PageID #: 1389



 (3) violation of the notice requirements in the Consolidated

 Omnibus Budget Reconciliation Act (“COBRA”).         ECF No. 24-1.

 Admor argues that Defendants’ unfair competition claim fails as

 a matter of law and that their remaining two claims are moot.

             Defendants’ countermotion argues that Admor’s motion

 to dismiss presents matters outside the pleadings and should be

 stricken.

             The court grants in part and denies in part

 Defendants’ countermotion to strike and excludes certain matters

 from its consideration of Admor’s motion to dismiss.

             Defendants have not alleged sufficient facts to state

 a claim of unfair competition or for statutory damages under

 COBRA.   However, Admor has not established that Defendants’

 claim for failure to pay is moot.        The court therefore grants

 Admor’s motion to dismiss in part, dismisses the unfair

 competition and COBRA notification claims, and grants Defendants

 leave to amend the Counterclaim.

 II.         BACKGROUND.

             Admor alleges that Lessary, while an Admor

 salesperson, began soliciting business for Hicoustix, an Admor

 competitor, and misappropriated Admor’s trade secrets.            Admor

 filed its Complaint against Defendants on February 8, 2019,

 asserting nine claims: (1) violation of the Defend Trade Secrets

 Act, 18 U.S.C. § 1836; (2) violation of the Racketeer Influenced

                                      2
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 3 of 32   PageID #: 1390



 and Corrupt Organizations Act, 18 U.S.C. § 1962; (3) breach of

 the duty of loyalty; (4) unfair competition under 15 U.S.C.

 § 1125(a); (5) unfair competition under section 480-2 of Hawaii

 Revised Statutes; (6) tortious interference with prospective

 business advantage; (7) tortious interference with business

 relations; (8) conversion; and (9) unjust enrichment.           ECF

 No. 1.

             The Complaint seeks several forms of relief, including

 the “[e]ntry of preliminary and permanent injunctions

 (1) prohibiting Sonny and Hicoustix from working with any of

 Admor’s customers; (2) prohibiting Sonny and Hicoustix from

 working with any of Admor’s vendors; (3) prohibiting anyone

 acting in concert with Defendants from working with Admor’s

 customers and vendors; (4) preventing any further use or

 disclosure of the Trade Secrets by Defendants; (5) preventing

 Sonny and Hicoustix from using Admor’s name, symbols, and logos

 in association with Hicoustix or any other company, and

 (6) preventing Defendants from otherwise unfairly competing with

 Admor.”   Id., PageID # 40.     The Complaint states that Admor has

 “approximately 2042 active customer/contractors” and “423

 vendors.”   Id. at 8-9.

             Admor moved for a preliminary injunction “[p]reserving

 the status quo by preventing Defendants from servicing any and



                                      3
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 4 of 32   PageID #: 1391



 all entities and individuals who were Admor customers and

 vendors as of April 1, 2018.”       ECF No. 10, PageID # 60.

            On April 5, 2019, Defendants filed a Counterclaim

 against Admor.    ECF No. 24-1.     Defendants allege that Lessary

 had no contractual agreement with Admor containing noncompete,

 nonsolicitation, or nonacceptance-of-business provisions, and

 that, while at Admor, Lessary did no work with at least 1,900 of

 Admor’s 2,042 customers or with 400 of Admor’s 423 vendors.

 Id., PageID #s 431-35.      The Counterclaim argues that Admor

 violated section 480-2 of Hawaii Revised Statutes by seeking to

 prohibit Defendants from working with customers and vendors with

 whom Lessary had done no business and had not engaged in any

 inappropriate conduct.      Id. at 435-40.    The Counterclaim further

 asserts a claim for failure to pay Lessary’s full commissions

 and wages and a claim for failure to provide Lessary with COBRA

 information following his termination from Admor.          Id. at 440-

 45.

            An evidentiary hearing on Admor’s motion for

 preliminary injunction was held on April 16, 2019.

            On April 26, 2019, Admor filed its motion to dismiss

 the Counterclaim.     ECF No. 55.    On June 10, 2019, Defendants

 filed their countermotion to strike along with their opposition

 to Admor’s motion to dismiss.       ECF No. 67.



                                      4
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 5 of 32   PageID #: 1392



            The court issued its Findings of Fact, Conclusions of

 Law, and Order on June 18, 2019, denying Admor’s preliminary

 injunction motion.     ECF No. 69.

 III.       STANDARDS OF REVIEW.

            A.     Rule 12(b)(1) Motion To Dismiss For Lack Of
                   Subject Matter Jurisdiction.

            Admor’s motion to dismiss is brought under Rule

 12(b)(6) of the Federal Rules of Civil Procedure.            However,

 Admor raises the issue of mootness, which is a matter of subject

 matter jurisdiction properly considered under Rule 12(b)(1).

 See Gemtel Corp. v. Cmty. Redev. Agency, 23 F.3d 1542, 1544,

 1544 n.1 (9th Cir. 1994); see also Bland v. Fessler, 88 F.3d

 729, 732 n.4 (9th Cir. 1996) (citing Gemtel for the principle

 that “mootness and ripeness [are] properly challenged under Rule

 12(b)(1)”).     Therefore, the court treats Admor’s motion as

 having been brought in part under Rule 12(b)(1), which governs

 dismissal for lack of subject matter jurisdiction.

            An attack on subject matter jurisdiction “may be

 facial or factual.”     Safe Air for Everyone v. Meyer, 373 F.3d

 1035, 1039 (9th Cir. 2004).       A facial attack asserts that “the

 allegations contained in a complaint are insufficient on their

 face to invoke federal jurisdiction[,]” while a factual attack

 “disputes the truth of the allegations that, by themselves,

 would otherwise invoke federal jurisdiction.”          Id.


                                      5
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 6 of 32   PageID #: 1393



            When the challenge is facial, all allegations of

 material fact are taken as true and construed in the light most

 favorable to the nonmoving party.        Fed’n of African Amer.

 Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

 1996).   In a facial attack on jurisdiction, the court

 “confin[es] the inquiry to allegations in the complaint.”

 Savage v. Glendale Union High Sch., Dist. No. 205, Maricopa

 Cty., 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

            Before this court is a factual attack.         In a factual

 attack on jurisdiction, a court “may review evidence beyond the

 complaint without converting the motion to dismiss into a motion

 for summary judgment.”      Wood v. City of San Diego, 678 F.3d

 1075, 1083 n.8 (9th Cir. 2012) (quoting Meyer, 373 F.3d at

 1039).   In such a challenge, “[t]he court need not presume the

 truthfulness of the plaintiff’s allegations.”          Id.   “Once the

 moving party has converted the motion to dismiss into a factual

 motion by presenting affidavits or other evidence properly

 brought before the court, the party opposing the motion must

 furnish affidavits or other evidence necessary to satisfy its

 burden of establishing subject matter jurisdiction.”            Savage,

 343 F.3d at 1039 n.2.




                                      6
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 7 of 32   PageID #: 1394



            B.    Rule 12(b)(6) Motion To Dismiss For Failure To
                  State A Claim.

            Under Rule 12(b)(6), a complaint may be dismissed for

 failure to state a claim upon which relief can be granted.            The

 court’s review is generally limited to the contents of a

 complaint.    Sprewell v. Golden State Warriors, 266 F.3d 979, 988

 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d 1476, 1479

 (9th Cir. 1996).     If matters outside the pleadings are

 considered, the Rule 12(b)(6) motion is treated as one for

 summary judgment.     Keams v. Tempe Tech. Inst., Inc., 110 F.3d

 44, 46 (9th Cir. 1997); Anderson v. Angelone, 86 F.3d 932, 934

 (9th Cir. 1996).     However, the court may take judicial notice of

 and consider matters of public record without converting a Rule

 12(b)(6) motion to dismiss into a motion for summary judgment.

 Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001);

 Emrich v. Touche Ross & Co., 846 F.2d 1190, 1198 (9th Cir.

 1988).

            On a Rule 12(b)(6) motion to dismiss, all allegations

 of material fact are taken as true and construed in the light

 most favorable to the nonmoving party.        Fed’n of African Am.

 Contractors, 96 F.3d at 1207.       However, conclusory allegations

 of law, unwarranted deductions of fact, and unreasonable

 inferences are insufficient to defeat a motion to dismiss.

 Sprewell, 266 F.3d at 988; In re Syntex Corp. Sec. Litig., 95


                                      7
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 8 of 32   PageID #: 1395



 F.3d 922, 926 (9th Cir. 1996).       Dismissal under Rule 12(b)(6)

 may be based on either “lack of a cognizable legal theory or the

 absence of sufficient facts alleged under a cognizable legal

 theory.”    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699

 (9th Cir. 1988) (citing Robertson v. Dean Witter Reynolds, Inc.,

 749 F.2d 530, 533-34 (9th Cir. 1984)).

             To survive a Rule 12(b)(6) motion to dismiss,

 “[f]actual allegations must be enough to raise a right to relief

 above the speculative level, on the assumption that all the

 allegations in the complaint are true (even if doubtful in

 fact).”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 (citations omitted); accord Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (“[T]he pleading standard . . . does not require detailed

 factual allegations, but it demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation.” (internal quotation

 marks omitted)).     “[A] plaintiff’s obligation to provide the

 grounds of his entitlement to relief requires more than labels

 and conclusions, and a formulaic recitation of the elements of a

 cause of action will not do.”       Twombly, 550 U.S. at 555

 (internal quotation marks omitted).        A complaint must “state a

 claim to relief that is plausible on its face.”          Id. at 570.     “A

 claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference



                                      8
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 9 of 32   PageID #: 1396



 that the defendant is liable for the misconduct alleged.”

 Iqbal, 556 U.S. at 678.

            C.       Rule 12(f) Motion To Strike.

            Under Rule 12(f), the “court may strike from a

 pleading an insufficient defense or any redundant, immaterial,

 impertinent, or scandalous matter,” on its own or upon a motion

 made by a party.      Fed. R. Civ. P. 12(f).     Redundant matter is an

 allegation that includes a “needless repetition of other

 averments or [is] foreign to the issue.”         Sligher v. Prospect

 Mortg., LLC, 789 F. Supp. 2d 1212, 1216 (E.D. Cal. 2011)

 (citations omitted); see also Walter–Cook v. Integrated Health

 Res., LLC, Civ. No. 12–00146 ACK-RLP, 2012 WL 4461159, at *1–2

 (D. Haw. Aug. 10, 2012).      Immaterial matter has “no essential or

 important relationship to the claim for relief or the defenses

 being pleaded.”      Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527

 (9th Cir. 1993) (citations omitted), rev’d on other grounds, 510

 U.S. 517 (1994).      Impertinent matter “consists of statements

 that do not pertain, and are not necessary, to the issues in

 question.”    Id.    Scandalous matter “improperly casts a

 derogatory light on someone, most typically on a party to the

 action.”   Guerrero v. Halliburton Energy Servs., Inc., 231 F.

 Supp. 3d 797, 802 (E.D. Cal. 2017) (quoting Germaine Music v.

 Universal Songs of Polygram, 275 F. Supp. 2d 1288, 1300 (D. Nev.

 2003)).

                                      9
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 10 of 32   PageID #: 1397



             The purpose of a Rule 12(f) motion is to “avoid the

 expenditure of time and money that must arise from litigating

 spurious issues by dispensing with those issues prior to trial.”

 Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir.

 1983).   A Rule 12(f) motion to strike is a “severe measure and

 is generally viewed with disfavor.”        United States v. 729.773

 Acres of Land, 531 F. Supp. 967, 971 (D. Haw. 1982); see also

 Sky–Med, Inc. v. Skydiving Sch., Inc., Civ. No. 13–00193

 DKW/BMK, 2014 WL 198801, at *2 (D. Haw. Jan. 16, 2014).            Because

 of this, a motion to strike is “not normally granted unless

 prejudice would result to the movant from the denial of the

 motion.”    729.773 Acres of Land, 531 F. Supp. at 971.          In

 considering a motion to strike, the court “views the challenged

 pleadings in the light most favorable to the plaintiffs.”

 Wailua Assocs. v. Aetna Cas. & Sur. Co., 183 F.R.D. 550, 554 (D.

 Haw. 1998) (citing Hoeft v. Tucson Unified Sch. Dist., 967 F.2d

 1298, 1301 (9th Cir. 1992)).

 IV.         ANALYSIS.

             A.     Defendants’ Countermotion To Strike.

             Defendants’ countermotion seeks to the strike the

 following matters included in Admor’s motion to dismiss:

             •    Reference to: https://dqydj.com/
                  income-percentile-calculator/;

             •    References to exhibits that were made part
                  of the record during the evidentiary

                                      10
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 11 of 32   PageID #: 1398



                 hearing on Plaintiff’s Motion for
                 Preliminary Injunction that was heard
                 April 16, 2019;

             •   References to the declarations of Mr.
                 Lessary, Drew Santos, Rogene Gaspar; and

             •   Declaration of Mark G. Valencia [part of
                 ECF No. 55] and Exhibit “A” attached
                 thereto [ECF No. 55-1].

 ECF No. 67, PageID # 1285.       Defendants argue that these matters

 are outside the pleadings, are immaterial, and should not be

 considered by the court in deciding Admor’s motion to dismiss.

 Id. at 1284-85.     Concluding that the matters should not be

 considered in deciding a Rule 12(b)(6) motion, the court grants

 in part Defendants’ countermotion to strike.          However, because

 the court may properly consider evidence beyond the complaint

 under Rule 12(b)(1) when deciding whether an issue is moot, the

 court denies the countermotion with respect to evidence relevant

 to Admor’s mootness arguments.

                   1.    Online “Income Percentile Calculator.”

             Admor cited a website as support for the following

 sentence in its motion to dismiss: “This case involves an

 employee, Defendant Robert Sonny Lessary, who was unsatisfied

 with earning more than $200,000 in annual compensation, or more

 than about 97 percent of all working Americans.”           ECF No. 55,

 PageID # 1017.     The website is a personal finance and investing

 blog called “DQYDJ,” and the web page referenced by Admor is


                                      11
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 12 of 32   PageID #: 1399



 titled “Income Percentile Calculator for the United States in

 2018.”    See PK, Income Percentile Calculator for the United

 States in 2018, DQYDJ, https://dqydj.com/income-percentile-

 calculator (last visited Jul. 26, 2019).         Lessary’s income

 percentile has “no essential or important relationship” to any

 arguments in Admor’s motion to dismiss and the relief sought

 therein.    See Fantasy, 984 F.2d at 1527.       The court strikes the

 website as immaterial to the motion to dismiss.

             Admor requests that the court take judicial notice of

 the website as a “matter of public record.”          ECF No. 68, PageID

 # 1296.    “[D]ocuments attached to the complaint, documents

 incorporated by reference in the complaint, or matters of

 judicial notice” may be considered “without converting the

 motion to dismiss into a motion for summary judgment.”            United

 States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003) (citations

 omitted).    A court “may take judicial notice of ‘matters of

 public record,’” but it “may not take judicial notice of a fact

 that is ‘subject to reasonable dispute.’”         Lee, 250 F.3d at 689

 (quoting MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th

 Cir. 1986); Fed. R. Evid. 201(b)).

             Typical matters of public record include documents

 filed with courts and records of government agencies.            See Dent

 v. Holder, 627 F.3d 365, 371-72 (9th Cir. 2010); United States

 ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971

                                      12
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 13 of 32    PageID #: 1400



 F.2d 244, 248 (9th Cir. 1992).        This web page was written by

 “PK,” who describes himself as someone who “founded DQYDJ in

 2009 to educate and learn from others in finance and investing.

 By day he writes prose and code in Silicon Valley.”              This

 description does not convince the court that the website is akin

 to court documents or government records.         The information on

 the website is subject to reasonable dispute, and the court

 declines to take judicial notice of it.

                   2.    Evidence from the Hearing on Admor’s Motion
                         for Preliminary Injunction.

             In its arguments under Rule 12(b)(6), Admor references

 exhibits and declarations that were submitted as evidence during

 the evidentiary hearing on Admor’s motion for preliminary

 injunction on April 16, 2019.       See, e.g., ECF No. 55, PageID

 #s 1018-20.    As stated above, in deciding a Rule 12(b)(6)

 motion, the court’s review is generally limited to the

 complaint, but a court may consider documents attached to the

 complaint, documents incorporated by reference in the complaint,

 or matters of judicial notice.        Evidence from the April 16

 evidentiary hearing does not fall into any of these categories

 and therefore will not be considered.         The Counterclaim

 references Admor’s motion for preliminary injunction, but does

 not reference any exhibits or declarations submitted in support

 of that motion.


                                      13
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 14 of 32    PageID #: 1401



             Admor states that “the Court may consider matters

 outside of the pleadings, convert the Motion to Dismiss to one

 for summary judgment, provide Lessary with a reasonable

 opportunity to submit evidence showing past commissions were not

 in fact paid, the COBRA notice has not in fact been provided,

 Lessary has in fact suffered out-of-pocket losses as a result of

 the COBRA notice, and that lack of notice was intentional.”              ECF

 No. 68, PageID # 1297.      It is unclear whether Admor is

 requesting that the court convert its motion to dismiss into a

 motion for summary judgment or merely reminding the court that

 it has the ability to do so.

             The court sees no reason to convert Admor’s motion to

 dismiss into one for summary judgment.         Admor argues that, under

 Rule 12(b)(6), the Counterclaim fails to state a claim upon

 which can be granted.      Evidence from subsequent proceedings is

 unnecessary for the court to determine whether or not the

 Counterclaim states a claim.       Moreover, Admor is free to file a

 motion for summary judgment if it so chooses.          The court notes

 that the deadline for the filing of dispositive motions is

 November 6, 2019, which is several months from now.              ECF No. 27,

 PageID # 454.




                                      14
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 15 of 32   PageID #: 1402



                   3.    Declaration of Mark G. Valencia and the
                         Attached Exhibit.

             Admor attaches to its motion a declaration of its

 counsel.    ECF No. 55.    The declaration attaches Exhibit A, which

 is a letter dated April 25, 2019, from Admor’s counsel to

 Defendants’ counsel.      ECF No. 55-1.     The letter discusses

 Defendants’ claims that Admor failed to pay Lessary commissions

 and wages and that Admor violated COBRA notice requirements.

             With a Rule 12(b)(6) motion, “[d]eclarations can be

 used to bring materials that are properly considered to the

 attention of the court.”       Gerritsen v. Warner Bros. Entm’t Inc.,

 112 F. Supp. 3d 1011, 1020 (C.D. Cal. 2015) (citing In re

 Silicon Graphics, Inc. Sec. Litig., 970 F. Supp. 746, 758–59

 (N.D. Cal. 1997)).      However, courts “regularly decline to

 consider declarations and exhibits submitted in support of or

 opposition to a motion to dismiss . . . if they constitute

 evidence not referenced in the complaint or not a proper subject

 of judicial notice.”      Id. at 1021 (citing City of Royal Oak Ret.

 Sys. v. Juniper Networks, Inc., 880 F. Supp. 2d 1045, 1060 (N.D.

 Cal. 2012)) (other citations omitted).         The declaration and

 exhibit attached to Admor’s motion to dismiss were not

 referenced in the Counterclaim and are not “matters of public

 record” to be judicially noticed.         The court declines to




                                      15
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 16 of 32   PageID #: 1403



 consider these attachments with respect to Admor’s Rule 12(b)(6)

 arguments.

             However, the declaration and exhibit are directly

 relevant to Admor’s mootness arguments under Rule 12(b)(1).

 Admor argues that Defendants’ claims of failure to pay and

 insufficient COBRA notification have become moot, as evidenced

 by the letter.     ECF No. 55, PageID #s 1028-31.       In addressing a

 factual attack on jurisdiction under Rule 12(b)(1), a court “may

 review evidence beyond the complaint without converting the

 motion to dismiss into a motion for summary judgment.”            Wood,

 678 F.3d at 1083 n.8.      Therefore, the court considers these

 attachments in determining whether Defendants’ failure to pay

 and COBRA notification claims are moot.

             B.    Admor’s Motion To Dismiss.

                   1.    Count I: Unfair Competition.

             In Count I of the Counterclaim, Defendants assert a

 claim of unfair competition under section 480-2 of Hawaii

 Revised Statutes.      ECF No. 24-1, PageID # 435.      Admor’s

 Complaint seeks to prohibit Defendants from working with all of

 Admor’s customers and vendors.        Admor argues that Defendants’

 unfair competition claim fails as a matter of law because “the

 mere act of filing the Verified Complaint and seeking relief

 allowed by law” is not unfair competition.          See ECF No. 55,

 PageID # 1021.

                                      16
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 17 of 32   PageID #: 1404



             Section 480-2(a) provides that “[u]nfair methods of

 competition and unfair or deceptive acts or practices in the

 conduct of any trade or commerce are unlawful.”          The Hawaii

 Supreme Court has explained that “HRS § 480-2, as its federal

 counterpart in the [Federal Trade Commission] Act, was

 constructed in broad language in order to constitute a flexible

 tool to stop and prevent fraudulent, unfair or deceptive

 business practices for the protection of both honest consumers

 and honest businesspersons.”       Haw. Comm. Fed. Credit Union v.

 Keka, 94 Haw. 213, 228, 11 P.3d 1, 16 (2000) (citation and

 alteration omitted)).      Only “a consumer, the attorney general or

 the direct of the office of consumer protection” may bring a

 claim of unfair or deceptive acts or practices.          HRS § 480-2(e).

 However, “any person may bring a claim of unfair methods of

 competition [(“UMOC”)] based upon conduct that could also

 support a claim of unfair or deceptive acts or practices as long

 as the nature of the competition is sufficiently alleged in the

 complaint.”    Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, Inc., 113

 Haw. 77, 113, 148 P.3d 1179, 1215 (2006).

             Defendants bring a UMOC claim, which requires proof of

 “(1) a violation of HRS Chapter 480; (2) an injury to the

 plaintiff’s business or property that flows from the defendant’s

 conduct that negatively affects competition or harms fair

 competition; and (3) proof of damages.”         Field, Tr. Of Estate Of

                                      17
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 18 of 32   PageID #: 1405



 Aloha Sports Inc. v. Nat. Collegiate Athletic Ass’n, 143 Haw.

 362, 372, 431 P.3d 735, 745 (2018) (citing Gurrobat v. HTH

 Corp., 133 Haw. 1, 21, 323 P.3d 792, 812 (2014)).

              Admor’s arguments go to the first two elements.           The

 court concludes that Defendants sufficiently plead the first

 element, but not the second.

                   a.    Unfair Act.

             The first element of a UMOC claim requires proof of an

 unfair or deceptive act, and Defendants argue that Admor

 committed an unfair act.       See ECF No. 67, PageID #s 1275-76.        An

 act is unfair when “[1] it offends established public policy and

 [2] when the practice is immoral, unethical, oppressive,

 unscrupulous or [3] substantially injurious to consumers.”

 Hungate v. Law Office of David B. Rosen, 139 Haw. 394, 411, 391

 P.3d 1, 18 (2017) (quoting Keka, 94 Haw. at 228, 11 P.3d at 16)

 (alterations in original).       All three factors need not be

 alleged to assert that an act is unfair.         See id. (“Hungate need

 not allege that Deutsche Bank’s actions meet all three of these

 factors to assert an unfair act or practice.”).          An unfair act

 does not require violation of a statute or satisfaction of the

 elements of an analogous claim.        See Field, 143 Haw. at 373, 431

 P.3d at 746 (concluding that plaintiff need not “prove a claim

 for tortious interference with prospective business advantage in

 order to demonstrate a HRS § 480-2(a) violation” because “the

                                       18
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 19 of 32   PageID #: 1406



 evaluation of whether particular, non-statutorily-enumerated

 conduct is unfair is simply a question of fact that does not

 require incorporating the elements of an analogous claim”).

             Admor argues that the Counterclaim does not plead an

 unfair or deceptive act because Admor’s Complaint “credibly

 accuses [Defendants] of trade secret misappropriation, breach of

 the duty of loyalty, and unfair competition,” and Admor was

 permitted to seek an injunction of Defendants’ unlawful

 practices.    See ECF No. 55, PageID #s 1023-26.        Admor is correct

 that its unfair competition and trade misappropriation claims

 against Defendants allow for injunctive relief.          Section 480-

 13(a)(2) of Hawaii Revised Statutes provides that “any person

 who is injured in the person’s business or property by reason of

 anything forbidden or declared unlawful by this chapter . . .

 [m]ay bring proceedings to enjoin the unlawful practices[.]”

 HRS § 480-13(a)(2).      The Defend Trade Secrets Act provides, “In

 a civil action brought under this subsection with respect to the

 misappropriation of a trade secret, a court may . . . grant an

 injunction . . . to prevent any action or threatened

 misappropriation . . . [.]”       18 U.S.C. § 1836(b)(3)(A)(i).

             However, Defendants are not alleging that Admor

 committed an unfair act by filing claims and seeking to prevent

 Defendants from engaging in unlawful practices or

 misappropriation.     The Counterclaim more narrowly alleges that,

                                      19
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 20 of 32   PageID #: 1407



 at the time the Complaint was filed, Admor (1) knew that Lessary

 had not conducted any business with 1,900 of Admor’s 2,042

 customers and 400 of Admor’s 423 vendors, (2) was unaware of

 whether Lessary had misappropriated or engaged in inappropriate

 conduct with any of those customers and vendors, and

 (3) believed that preventing Lessary from working with 2,042

 customers and 423 vendors would limit Defendants’ ability to

 compete with Admor.      See ECF No. 24-1, PageID #s 435-36.        The

 Counterclaim further alleges that there was no noncompete,

 nonsolicitation, or nonacceptance-of-business contract in place.

 See id. at 431-32.      In other words, Defendants allege that Admor

 attempted to limit competition by prohibiting Defendants from

 lawfully doing business with over 2,000 customers and vendors. 1

             There does not appear to be Hawaii case law directly

 addressing the issues presented here.         Defendants argue that

 Admor’s actions offend public policy because the Hawaii

 Legislature, through the passage of chapter 480 of Hawaii

 Revised Statutes, “has recognized a strong public policy in


 1 Admor states that “the request for injunctive relief has been
 limited to precluding Defendants from serving contractors and
 vendors that were actually misappropriated. This was based on
 information learned after the Complaint and Motion for
 Preliminary Injunction were filed.” ECF No. 55, PageID # 1027.
 Admor narrowed the scope of its requested preliminary injunction
 in its Proposed Findings of Fact and Conclusions of Law for the
 preliminary injunction proceedings. However, Admor has not
 amended its Complaint. Therefore, the scope of the permanent
 injunction sought in the Complaint remains unchanged.
                                      20
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 21 of 32   PageID #: 1408



 favor of competition.”      ECF No. 67, PageID # 1278 (quoting Cieri

 v. Leticia Query Realty, Inc., 80 Haw. 54, 59, 905 P.2d 29, 34

 (1995) (“The genesis of Hawai‘i’s consumer protection statute is

 in federal antitrust law.       Although the federal arsenal of

 antitrust laws is comprised of several differently worded

 statutes of varying scope that have generated volumes of case

 law, all of the acts have a common focus on trade, commerce, and

 business, and all share a concern for the preservation of

 unrestrained economic competition and free trade.” (emphasis

 added))).    Defendants also argue that Admor’s actions “have been

 substantially injurious to consumers because they have caused

 Mr. Lessary to refrain from expanding Hi[]coustix’s business,

 thereby limiting the pool of providers from whom consumers may

 obtain products.”     Id. at 1280.

             Importantly, “the question of whether a practice

 constitutes an unfair or deceptive trade practice is ordinarily

 a question of fact.”      Hungate, 139 Haw. at 410, 391 P.3d at 17

 (quoting Balthazar v. Verizon Haw., Inc., 109 Haw. 69, 72 n.4,

 123 P.3d 194, 197 n.4 (2005)).        It is therefore up to the fact-

 finder to determine whether Admor committed an unfair act by

 seeking to prohibit Defendants from working with customers and

 vendors with whom Defendants never did business and never did

 anything unlawful.      Defendants’ unfair competition claim does

 not fail to allege an unfair act as a matter of law.

                                      21
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 22 of 32   PageID #: 1409



             Defendants also argue that “‘an unfair act’ is

 committed whenever ‘the unfair method is being employed under

 circumstances which involved flagrant oppression of the weak by

 the strong,’” and Admor, a large company, has flagrantly

 oppressed Lessary, an individual.          ECF No. 67, PageID #s 1276-77

 (quoting Cunha v. Ward Foods, Inc., 804 F.2d 1418, 1433 (9th

 Cir. 1986)).    The “flagrant oppression” standard does not appear

 to apply to the first element of a UMOC claim.          Cunha quoted

 Ailetcher v. Beneficial Finance Company of Hawaii, 2 Haw. App.

 301, 632 P.2d 1071 (1981), which was abrogated by Hac v.

 University of Hawaii, 102 Haw. 92, 73 P.3d 46 (2003).            Ailetcher

 had quoted Ai v. Frank Huff Agency, Ltd., 61 Haw. 607, 607 P.2d

 1304 (1980), which was overruled by Robert’s Hawaii School Bus,

 Inc. v. Laupahoehoe Transportation Company, Inc., 91 Haw. 224,

 982 P.2d 853 (1999), which, in turn, was superseded by statute.

             In Ai v. Frank Huff Agency, Ltd., the Hawaii Supreme

 Court applied the “flagrant oppression” standard to determine

 whether plaintiffs had standing to sue for damages under the

 “public interest requirement” in section 480-13 of Hawaii

 Revised Statutes.     See 61 Haw. at 614-15, 607 P.2d at 1309.

 Section 480-13 has since been amended, and no longer includes

 the public interest requirement.          See HRS § 480-13; Davis v.

 Four Seasons Hotel Ltd., 122 Haw. 423, 441, 228 P.3d 303, 321

 (2010) (explaining that Ai addressed the “now-repealed public

                                      22
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 23 of 32   PageID #: 1410



 interest requirement”).      The Hawaii Supreme Court has not

 mentioned the “flagrant oppression” standard in its recent cases

 analyzing the first element of a UMOC claim.          See, e.g., Field,

 143 Haw. at 373, 431 P.3d at 746; Hungate, 139 Haw. at 410-11,

 391 P.3d at 17-18.      In any event, because this court concludes

 that Defendants sufficiently allege an unfair act, the court

 need not decide this issue.

                   b.    Nature of Competition.

             The second element of a UMOC claim requires the

 plaintiff to demonstrate both “an injury in fact to his or her

 business or property” and the “nature of competition.”            Field,

 143 Haw. at 372-73, 431 P.3d at 745-46 (citing Gurrobat v. HTH

 Corp., 133 Haw. 1, 21, 323 P.3d 792, 812 (2014)).           The nature of

 competition element is met “by demonstrating how the defendant’s

 conduct negatively affects competition or harms fair

 competition.”     Id. at 373, 431 P.3d at 746 (citation omitted).

 The alleged conduct must harm “competition itself, not merely a

 competitor.”    Sky-Med, Inc. v. Skydiving Sch., Inc., Civ. No.

 13-00193 DKW/BMK, 2014 WL 12600271, at *3 (D. Haw. May 1, 2014).

             Admor argues that, although Defendants have alleged

 harm to themselves, they have not alleged sufficient facts going

 to the nature of competition.       ECF No. 55, PageID #s 1026-28.

 According to Admor, the Counterclaim’s only allegation going to

 the nature of competition is the following:

                                      23
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 24 of 32    PageID #: 1411



             70. Admor’s actions have reduced
             competition in the market by limiting Mr.
             Lessary’s and Hicoustix’s ability to
             compete.

 Id. at 1027 (citing ECF No. 24-1, PageID # 439).

             Admor ignores several other factual allegations in the

 Counterclaim.     The Counterclaim alleges that Admor’s actions

 have caused Defendants to refrain from expanding their product

 offerings and from obtaining warehouse space, and have prevented

 Defendants from being able to stock and sell various products.

 ECF No. 24-1, PageID # 439.       The Counterclaim goes on to allege

 that “[a]s a result of Admor’s actions,” “Mr. Lessary has

 greatly limited the amount of sales of Service Partners

 products, which generally require stock in a warehouse space,”

 and “contractors have refrained from conducting business with

 Mr. Lessary and Hicoustix.”       Id. at 440.

             Whether these allegations are sufficient to allege the

 nature of competition is a close call.         Although the

 Counterclaim can be fairly read as alleging that the contractors

 and vendors that work with Hicoustix were harmed by Admor’s

 conduct, it is unclear whether harm to customers alone can

 satisfy the nature of competition element.          Other courts have

 focused on the presence of other competitors in the market when

 determining whether conduct has harmed competition.              See Sky-

 Med, 2014 WL 12600271, at *2 (“Although Plaintiff alleges that


                                      24
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 25 of 32    PageID #: 1412



 Defendant’s goal is to put Plaintiff out of business, the

 elimination of a single competitor does not establish

 anticompetitive effect.”); GSI Tech. v. United Memories, Inc.,

 Case No. 5:13-cv-01081-PSG, 2014 WL 1572358, at *3 (N.D. Cal.

 Apr. 18, 2014) (“[T]he elimination of a single competitor,

 standing alone, does not prove anticompetitive effect.             Impact

 upon the market must be proven.” (quoting Kaplan v. Burroughs

 Corp., 611 F.2d 286, 291 (9th Cir. 1979))).

             The Counterclaim does not describe Hicoustix’s or

 Admor’s competitors or the nature of the market affected.              At

 the hearing on July 1, 2019, Defendants’ counsel explained that,

 given the limited market for the products sold by Admor and

 Hicoustix, the elimination of Hicoustix would essentially create

 a monopoly for Admor.      This court cannot glean that from the

 Counterclaim, and Defendants’ counsel conceded at the hearing

 that that allegation was not set forth in the Counterclaim.              As

 a result, the court dismisses Defendants’ unfair competition

 claim, but grants leave to amend to provide additional facts

 regarding the nature of competition.

             2.    Count II: Failure to Pay Wages/Commissions.

             Count II of the Counterclaim asserts a claim under

 chapter 388 of Hawaii Revised Statutes based on Admor’s alleged

 failure to pay Lessary the full amount of wages and commissions

 that he was due.     ECF No. 24-1, PageID #s 440-42.        The

                                      25
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 26 of 32   PageID #: 1413



 Counterclaim alleges that “Admor has failed to pay

 commissions/wages to Mr. Lessary in excess of $16,000,” and that

 “[p]ursuant to Haw. Rev. Stat. § 388-10, Admor is liable to Mr.

 Lessary ‘in addition to the wages legally proven to be due, for

 a sum equal to the amount of unpaid wages and interest at a rate

 of six per cent per year from the date that the wages were

 due.’”   Id. at 442 (quoting HRS § 388-10(a)(1)).

             Admor argues that this claim is moot because, after

 receiving the Counterclaim, “Admor reviewed Sonny’s commission

 schedule, made a correction, and delivered a check for the full

 amount of his commissions.”       ECF No. 55, PageID # 1028.       In the

 letter accompanying the check, Admor stated that it had

 “determined that an unintentional error was made in the

 calculation of Mr. Lessary’s commissions,” and enclosed “a check

 payable to Mr. Lessary in the amount of $18,886.90, along with

 the supporting calculations.”       ECF No. 55-1, PageID # 1036.

             “The rule in federal cases is that an actual

 controversy must be extant at all stages of review, not merely

 at the time the complaint is filed.”         Steffel v. Thompson, 415

 U.S. 452, 459 n.10 (1974).       A case becomes moot “when the issues

 presented are no longer ‘live’ or the parties lack a legally

 cognizable interest in the outcome.”         Murphy v. Hunt, 455 U.S.

 478, 481 (1982) (quoting U.S. Parole Comm’n v. Geraghty, 445

 U.S. 388, 396 (1980).      “The basic question in determining

                                      26
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 27 of 32   PageID #: 1414



 mootness is whether there is a present controversy as to which

 effective relief can be granted.”         Bayer v. Neiman Marcus Group,

 Inc., 861 F.3d 853, (9th Cir. 2017) (quoting Ruiz v. City of

 Santa Maria, 160 F.3d 543, 549 (9th Cir. 1998)).

             Even if Admor paid Lessary the amount owed to him,

 effective relief may still be granted.         Section 388-10(a) of

 Hawaii Revised Statutes provides:

             (a) Civil. Any employer who fails to pay
             wages in accordance with this chapter
             without equitable justification or violates
             this chapter or the administrative rules
             adopted under this chapter shall be liable:

                   (1) To the employee, in addition to the
                   wages legally proven to be due, for a
                   sum equal to the amount of unpaid wages
                   and interest at a rate of six per cent
                   per year from the date that the wages
                   were due; and

                   (2) For a penalty of not less than $500
                   or $100 for each violation, whichever
                   is greater. The penalty shall be
                   deposited into the labor law
                   enforcement special fund.

 In addition to the wages due, Lessary may be entitled to

 additional damages such as interest.         Thus, the claim that Admor

 failed to pay Lessary commission and wages under chapter 388 of

 Hawaii Revised Statutes is not moot.

             3.    Count III: Violation of COBRA’s Notice
                   Requirements.

             Finally, Count III asserts a claim against Admor under

 COBRA based on Admor’s alleged failure to “provide Mr. Lessary

                                      27
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 28 of 32   PageID #: 1415



 with any COBRA paperwork or information following his

 termination.”     ECF No. 24-1, PageID #s 442-43.       The Counterclaim

 alleges that “Admor is liable to Mr. Lessary and each of his

 three minor children pursuant to [the Employment Retirement

 Income Security Act (“ERISA”)], 29 U.S.C. § 1132(c)(1)(A), 29

 U.S.C. § 1166 and 29 C.F.R. § 19 2527.502c-1 for civil penalties

 of $110 per day, per person, for each day that Admor failed to

 provide each participant and beneficiary with notice of their

 right to elect continuing coverage pursuant to . . . 29 U.S.C.

 § 1161(a).”    ECF No. 24-1, PageID # 445.

             Admor argues that this claim is moot, that the

 Counterclaim fails to allege facts going to Lessary’s mental

 anguish, and that Lessary lacks standing over the claims of his

 children.    ECF No. 55, PageID #s 1029-31.

             At the hearing on July 1, 2019, Defendants’ counsel

 conceded several aspects of the COBRA notification claim.

 Defendants’ counsel explained that Defendants now seek only

 statutory penalties, and no longer seek damages for medical

 expenses or mental anguish.       Defendants also concede that

 Lessary lacks standing over his children’s claims.

             The court concludes that the claim is not moot, but

 that the Counterclaim fails to alleged sufficient facts going to

 Defendants’ claim for statutory penalties.



                                      28
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 29 of 32   PageID #: 1416



                   a.    Mootness.

             Admor argues that Defendants’ COBRA claim is moot

 because “Admor has agreed to pay for any unpaid medical expenses

 incurred due to the failure to receive a timely COBRA notice.”

 ECF No. 55, PageID # 1029.       In support, Admor cites the letter

 dated April 25, 2019, from Admor’s counsel to Defendants’

 counsel, which states that “Kaiser has recently sent a COBRA

 notice to Mr. Lessary[,] and Admor intends to pay any medical

 expenses incurred by Mr. Lessary as a result of not previously

 receiving the COBRA notice.”        ECF No. 55-1, PageID # 1036.

             Relief may still be granted on Defendants’ COBRA

 claim.   The notice requirements for continuing health insurance

 coverage are set forth in 29 U.S.C. § 1166, and, with respect to

 those requirements, ERISA provides:

             Any administrator (A) who fails to meet the
             requirements of paragraph (1) or (4) of
             section 1166 of this title . . . with
             respect to a participant or beneficiary, or
             (B) who fails or refuses to comply with a
             request for any information which such
             administrator is required by this subchapter
             to furnish to a participant or beneficiary
             (unless such failure or refusal results from
             matters reasonably beyond the control of the
             administrator) by mailing the material
             requested to the last known address of the
             requesting participant or beneficiary within
             30 days after such request may in the
             court’s discretion be personally liable to
             such participant or beneficiary in the
             amount of up to $100 a day from the date of
             such failure or refusal, and the court may


                                      29
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 30 of 32   PageID #: 1417



             in its discretion order such other relief as
             it deems proper.

 29 U.S.C. § 1132(c)(1) (emphasis added); see also 29 C.F.R.

 § 2575.502c–1 (increasing the maximum statutory penalty from

 $100 per day to $110 per day for violations occurring after July

 29, 1997).    At this stage in the proceedings, the court cannot

 determine whether an award of these statutory penalties is

 warranted and, if so, what the amount of such penalties should

 be.   As a result, this claim is not moot.

                   b.    Statutory Penalties.

             “Whether to impose statutory penalties [under § 1132]

 and the amount of those penalties (up to $110 a day) is

 discretionary.”     Hemphill v. Estate of Ryskamp, 619 F. Supp. 2d

 954, 975 (E.D. Cal. 2008).       “Appropriate factors to be

 considered include [1] bad faith or intentional misconduct on

 the part of the administrator, [2] the length of the delay,

 [3] the number of requests made and documents withheld, and

 [4] the existence of any prejudice to the participant or

 beneficiary.”     Moon v. Rush, 69 F. Supp. 3d 1035, 1046 (E.D.

 Cal. 2014) (quoting Hemphill, 619 F. Supp. 2d at 967)

 (modification omitted).      None of these factors is dispositive.

 Honey v. Dignity Health, 27 F. Supp. 3d 1113, 1124 (D. Nev.

 2014) (“The absence or presence of one or even multiple factors

 is not dispositive.”).      “Section 1132 penalties are ‘meant to be


                                      30
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 31 of 32    PageID #: 1418



 in the nature of punitive damages, designed more for the purpose

 of punishing the violator than compensating the participant or

 beneficiary.’”     Moon, 69 F. Supp. 3d at 1046 (quoting Scott v.

 Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1232 (11th Cir.

 2002)).

             The Counterclaim does not allege that Admor’s conduct

 stemmed from bad faith or intentional misconduct.           The

 Counterclaim states that “Mr. Lessary, individually and/or

 through his legal counsel, requested COBRA paperwork or

 information following his termination,” and that “[t]o date,

 Admor has failed to provide the requested COBRA paperwork or

 information despite requests for same.”         ECF No. 24-1, PageID

 # 444.    Nothing in the Counterclaim suggests that Lessary was

 prejudiced by the delay.       In short, the Counterclaim does not

 allege facts demonstrating Defendants’ entitlement to statutory

 penalties.

             The COBRA notification claim is dismissed.           It is not

 clear that amendment of the Counterclaim would be futile, and

 this court allows Defendants to amend their Counterclaim.

 V.          CONCLUSION.

             The court grants Defendants’ countermotion to strike,

 except with respect to material relevant to Admor’s mootness

 arguments.    The court grants Admor’s motion to dismiss in part,



                                      31
Case 1:19-cv-00068-KJM Document 74 Filed 07/30/19 Page 32 of 32   PageID #: 1419



 dismissing the unfair competition and COBRA notification claims.

 The remainder of Admor’s motion is denied.

             Defendants are granted leave to amend their

 Counterclaim consistent with this order.         That is, Defendants

 may file amended unfair competition and COBRA notification

 claims, and may add other claims.         This document must be

 complete in itself; it may not incorporate by reference anything

 previously filed with this court.         Any amended counterclaim must

 be filed no later than August 12, 2019.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, July 30, 2019.




                              /s/ Susan Oki Mollway

                              Susan Oki Mollway
                              United States District Judge


 Admor HVAC Products, Inc. v. Robert Sonny Lessary, et al., Civ.
 No. 19-00068 SOM-KJM; ORDER (1) GRANTING IN PART AND DENYING IN
 PART PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIM AND (2) GRANTING
 IN PART AND DENYING IN PART DEFENDANTS’ COUNTERMOTION TO STRIKE.




                                      32
